DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/28/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-7, 10, 11, 14-20 and 102 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 06/18/2022, 07/08/2022, 07/21/2022, 08/01/2022 and 10/20/2022 are considered and signed IDS forms are attached. It is noted that the reference was stricken from IDS filed 07/08/2022 given that a copy of reference was not provided and the reference was stricken from IDS filed 08/01/2022 given that English translation was not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 102 recites “the article is configured for high temperature processing at a temperature in the range of 250 C to 600 C”. It is not clear what is meant by “configured” or how the article must “configured” or modified for high temperature processing at a temperature in the range of 250 C to 600 C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 14-20 and 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (JP 2016064862 A), taken in view of evidence by Sigma Aldrich. It is noted that the disclosures of Fuse et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-7, 14-19, and 103, Fuse et al. disclose a glass plate laminate (i.e. article) comprising a glass plate and inserting paper alternately laminated, i.e. glass plate/paper/glass plate (see Abstract). The glass plate comprises an adhesion prevention film 3 on a surface of a glass plate 2 (see Figure 1 and page 2, paragraph 6). That is, the glass plate laminate comprises glass plate 2 / adhesion prevention film 3 / paper / glass plate 2 / adhesion prevention film. Accordingly, Fuse et al. disclose a glass plate laminate comprising glass plate 2 (second glass sheet), adhesion prevention film 3 (modification layer), glass plate 2 (first glass sheet), wherein the adhesion prevention film couples the first glass sheet to the second glass sheet. Accordingly, the adhesion prevention film bonding surface (modification layer bonding surface) is in contact with the first glass sheet bonding surface and the second glass sheet bonding surface.
The glass plate 2 can be aluminosilicate glass (see page 2, paragraph 8), which is identical to the first glass sheet and second glass sheet utilized in the present invention (see paragraph 0100 and 0101 of published application). The adhesion prevention film 3 (modification layer) can comprise a cationic polymer B having a plurality of cationic groups in a molecule (see page 4, paragraph 1). The adhesion prevention film 3 is a single layer structure (see page 3, paragraph 1). The cationic polymer B can include an amino group and a quaternary ammonium group, i.e. repeating unit of cationic polymer comprises a positively charged nitrogen. 
The cationic polymer B can be linear polymer B2 such as polydiallyldimethylammonium chloride (see page 5, paragraph 5). As evidenced by Sigma Aldrich, polydiallyldimethylammonium chloride has polyalkylbackbone, formula (C8H16ClN)n and no oxygen. That is, a ratio of carbon:nitrogen is 8:1.  Given that polydiallyldimethylammonium chloride is identical to that utilized in the present invention (see paragraph 0154 of published application), polydiallyldimethylammonium chloride is water soluble and hydrophilic.
The cationic polymer B can be a network polymer B1 such as polyethylenimine (see page 4, paragraphs 5 and 9). The thickness of adhesion prevention film (modification layer) comprising cationic polymer B1 is 0.5 to 2.5 nm (see page 5, paragraph 1).
In light of the overlap between the claimed article and that disclosed by Fuse et al., it would have been obvious to one of ordinary skill in the art to use an article that is both disclosed by Fuse et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 20, Fuse et al. disclose the article as set forth above. Fuse et al. disclose the adhesion prevention film (modification layer) bonded to the second glass sheet. Given that the modification layer and the second glass sheet are identical to that utilized in the present invention, it is inherent or obvious that the modification layer is bonded with the second glass sheet bonding surface with a bond energy from about 100 to about 600 mJ/m2 after holding the article at 580 C for 10 minutes in a nitrogen environment.

Regarding claim 102, Fuse et al. disclose the article as set forth above. Given that the article is identical to that utilized in the present invention, it is inherent or obvious that the article is configured for high temperature processing at a temperature in the range of 250 C to 600 C. 

Claims 10, 11, 20 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse et al. (JP 2016064862 A), taken in view of evidence by Sigma Aldrich as applied to claim 5 above, further in view of Toft (US 2013/0101674 A1).

Regarding claims 10 and 11, Fuse et al. disclose the article as set forth above. While Fuse et al. disclose a cationic polymer comprising positively charged nitrogen, Fuse et al. do not disclose cationic polymer as presently claimed.
Toft discloses a composition comprising, a film forming agent that facilitates coating of a substrate in a manner of a thin film (see paragraph 0058). The film forming agent can be polyquaternium-16 which is a copolymer of vinylpyrrolidone and quaternized vinylimidazole (see paragraphs 0059, 0061). This polymer reads on cationic polymer comprising imidazolium cation as well as cationic polymer comprising repeating units of N-vinylpyrrolidone and quaternized N-vinylimidazole. The quaternized vinylimidazole will necessarily have anion associated with it.
In light of motivation for using a copolymer of vinylpyrrolidone and quaternized vinylimidazole disclosed by Toft as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a copolymer of vinylpyrrolidone and quaternized vinylimidazole of Toft as the cationic polymer in the modification layer of Fuse et al. in order to improve film forming properties of the modification layer, and thereby arrive at the claimed invention.

Regarding claim 20, Fuse et al. in view of Toft disclose the article as set forth above. Fuse et al. in view of Toft disclose the adhesion prevention film (modification layer) bonded to the second glass sheet. Given that the modification layer and the second glass sheet are identical to that utilized in the present invention, it is inherent or obvious that the modification layer is bonded with the second glass sheet bonding surface with a bond energy from about 100 to about 600 mJ/m2 after holding the article at 580 C for 10 minutes in a nitrogen environment.

Regarding claim 102, Fuse et al. in view of Toft disclose the article as set forth above. Given that the article is identical to that utilized in the present invention, it is inherent or obvious that the article is configured for high temperature processing at a temperature in the range of 250 C to 600 C. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 14-15, 20, and 102-103 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of copending Application No. 17/232,746. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Copending application 17/232,746 disclose an article. The only differences between the copending application and the present application are that the copending application (i) do not recite first sheet is glass sheet and second sheet is glass sheet, (ii) do not disclose cationic polymer is hydrophilic, (iii) do not repeat unit comprises a ratio of carbon:nitrogen of from 2:1 to 20:1, (iv) do not disclose the modification layer is bonded with the second glass sheet bonding surface with a bond energy from about 100 to about 600 mJ/m2 after holding the article at 580 C for 10 minutes in a nitrogen environment, (v) disclose the modification layer comprises one or more anionic polymers, (vi) disclose the modification layer consists of alternating first and second layers, the first layer being a monolayer of the cationic polymers and the second layer being a monolayer of anionic polymers, and (vii) do not disclose the article is configured for high temperature processing at a temperature in the range of 250 C to 600 C.
Regarding (i), Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to page 17, paragraph 0088 and page 18, paragraph 0089 of copending application that discloses first sheet and second sheet can be glass such as aluminosilicate.
In light of the above, it would therefore have been obvious to one of skill in the art to utilize first sheet and second sheet made of glass in copending application, and thereby arrive at the claimed invention.
Regarding (ii) and (iii), given that the cationic polymer of copending application is identical to that presently claimed, it inherent or obvious that the cationic polymer of copending application is hydrophilic and repeat unit comprises a ratio of carbon:nitrogen of from 2:1 to 20:1.
Regarding (iv), given that the modification layer and the second glass sheet of copending application is identical to that utilized in the present invention, it is inherent or obvious that the modification layer is bonded with the second glass sheet bonding surface with a bond energy from about 100 to about 600 mJ/m2 after holding the article at 580 C for 10 minutes in a nitrogen environment.
Regarding (v), while the copending claims disclose the modification layer comprising one or more anionic polymers not recited in the present claims, in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional components including one or more anionic polymers as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one.
Regarding (vi), while the copending claims disclose the modification layer consisting of alternating first and second layers, the first layer being a monolayer of the cationic polymers and the second layer being a monolayer of the anionic polymers where the second layer is not recited in the present claims, in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional components including second layer being a monolayer of anionic polymers as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one. 
Regarding (vii), given that the article of the copending claims is identical to that utilized in the present invention, it is inherent or obvious that the article is configured for high temperature processing at a temperature in the range of 250 C to 600 C.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that with regard to amended claim 1, the Applicant contends that Fuse does not teach or otherwise suggest an arrangement with the first and second glass sheet coupled by a modification layer, as claimed. Notably, the article of claim 1 is configured such that “the modification layer bonding surface [of the modification layer] is in contact with the first glass sheet bonding surface [of the first glass sheet] and the second glass sheet bonding surface [of the second glass sheet]. As taught and suggested by Fuse, an interleaving paper is placed between the adhesion prevention film and a second glass sheet. 
However, there is nothing in the present claim that recite the modification layer bonding surface is in direct contact with the first glass sheet bonding surface and in direct contact with the second glass sheet bonding surface. Accordingly, Fuse meets presently claimed limitation.

Applicants argue that furthermore, the teachings of Sigma Aldrich and Toft cited by the Examiner do not remedy the foregoing deficiencies of Fuse.
However, note that while Toft do not disclose all the features of the present claimed invention, Toft is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely cationic polymer, and in combination with the primary reference, discloses the presently claimed invention. Regarding Sigma Aldrich, it is noted that Sigma Aldrich has only been used as an evidence reference and not as the prior art.

Applicants argue with respect to the double patenting rejection of record, the Applicant disputes the propriety of this provisional nonstatutory double patenting rejection. In particular, amended claim 1, and claims 2-9, 14-15, and 20 which depend from claim 1, are not an obvious variation of claims 14-20 of US ‘746 for at least two reasons. First, the pending claims of the subject application, as amended by way of this paper, require “the modification layer bonding surface [of the modification layer] is in contact with the first glass sheet bonding surface and the second glass sheet bonding surface”. None of these limitations are expressly present in claims 14-20 of US ‘746, and there is no basis in the record to assert that these limitations are obvious variants from the limitations of claims 14-20. The claims 14-20 of US ‘746 do not recite or otherwise suggest such a coupling between the recited glass sheets and the modification layer in which these elements are in contact with one another. Second, the Examiner notes that the pending claims 14-20 of US ‘746 contain features (v) and (vi) that are not present in the pending claims of the subject application. (4/28/22 OA at 9.) The Examiner argues that because the pending claims of the subject application employ “comprising”, which is open-ended, “thereby one of ordinary skill in the art would arrive at the present invention from the copending one”. Id.) The Applicant respectfully disagrees. The fact that the pending claims of the subject application could include additional components is far from any evidence that the features of (v) and (vi) are obvious in view of the pending claims 14- 20 of US ‘746. As to (v) and (vi), there is no reference to any “anionic polymers” in the pending claims and the specification of the subject application. Hence, there is no basis to assert that (v) and (vi) would have been obvious to add to the pending claims of the subject application.
However, there is nothing in the present claims that recite the modification layer bonding surface is in direct contact with the first glass sheet bonding surface and in direct contact with the second glass sheet bonding surface. Further, it is not the examiner’s position it would be obvious to include the additional components of the copending claims in the present claims but rather in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional components including anionic polymers as well as second layer being a monolayer of anionic polymers as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one. Nothing in the present claims excludes the additional components disclosed by the copending claims. Accordingly, the double patenting rejection is maintained.

Applicants argue that with regard to new dependent claim 102, the Applicant notes that it is allowable over the cited art of record, including Fuse, for the reasons noted earlier in connection with amended claim 1 from which it depends. In addition, it is evident that the glass plate laminate of Fuse does not teach or otherwise suggest an article that “is configured for high temperature processing at a temperature in the range of 250 °C to 600 °C”, as recited in claim 102. In particular, the interleaved paper of the glass plate laminate of Fuse will likely combust or otherwise degrade when exposed to temperatures that range from 250 °C to 600 °C, given that the interleaved paper is a paper, e.g., as derived from wood pulp, cellulose, or the like. (Fuse at p. 8, ¶ 4-5.) Put simply, the glass laminate plate of Fuse is not taught to facilitate subsequent high temperature processing and there is no suggestion in the art to modify Fuse in such a manner.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “the interleaved paper of the glass plate laminate of Fuse will likely combust or otherwise degrade when exposed to temperatures that range from 250 °C to 600 °C, given that the interleaved paper is a paper, e.g., as derived from wood pulp, cellulose, or the like” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
While the applicants argue that the interleaved paper “will likely combust or otherwise degrade”, there is no certainty that the interleaved paper will combust or otherwise degrade. Further, even if the interleaved paper combusts or otherwise degrade, there is nothing in the claim that indicate the layers are not altered.

Applicants argue that further, the technical problem addressed by Fuse and its solution substantially differ from the technical problem and solution of the recited article of claim 103. Indeed, a prima facie case of obviousness can be rebutted by showing that the prior art, in any material respect, teaches away from the claim at issue. See MPEP § 2144.05 (citing U.S. v. Adams, 383 U.S. 39, 51-52 (1966)). The article of claim 1 is arranged such that “the first glass sheet” and the “second glass sheet” are coupled with the “modification layer” such that they are bonded with a bond energy between their bonding surfaces. (See US2020/00171799 at [0097], [0111], and [0125].) Further, this bonding includes an electrostatic interaction between the cationic polymer of the modification layer and the surface of the glass sheets. (See id. at  [0007].) In contrast, Fuse teaches that “a hydrophobic group is formed in alignment on the surface 3b of the glass plate 1”. (Fuse at p. 3, paragraph 4.) Fuse further teaches that, given the presence of its cationic polymer and its zwitterionic compound, “the surface 3b of the glass plate 1 can strongly adsorb moisture in the air”. (Id.) Fuse also teaches that “[i]t is considered that this is because the action of the water makes it easy to release static electricity, making it difficult to be charged, and the amount of static electricity on the surface can be kept low.” Id.) Indeed, the glass plate laminates of Fuse are aimed at solving a problem in the prior art, namely “prevent[ing] charging of a glass surface’, “difficulty in removing the interleaving paper . . . caused by charging due to friction between the glass plate and the interleaving paper during transportation’, and the “deterioration in slipperiness between the interleaving paper and the glass plate”. (Id. at p. 1, paragraphs 5, 6.) Hence, the surface of the glass plates of the glass plate laminates of Fuse are configured so that they are an anti-static surface.
However, present claim 103 only broadly recites the modification layer couples the first glass sheet to the second glass sheet. There is no recitation regarding electrostatic interaction or bond energy. Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

In light of amendments, claim objections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787